Order filed July 5, 2016




                                   In The

                              Court of Appeals
                                  For The

                           First District of Texas
                                 ___________

                            NO. 01-15-00986-CR
                                ____________

                     BRETTON JAMES FOX, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 10th District Court
                         Galveston County, Texas
                     Trial Court Cause No. 14CR0687

                                  ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit 4 and
State’s Exhibit 6.

      The exhibit clerk of the 10th District Court is directed to deliver to the Clerk
of this court the original of State’s Exhibit 4 and State’s Exhibit 6, on or before
July 15, 2016. The Clerk of this court is directed to receive, maintain, and keep
safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State’s
Exhibit 4 and State’s Exhibit 6, to the clerk of the 10th District Court.



                                   PER CURIAM